Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “(e) training a model using the retrieved data and the indication such that the model can predict whether another person's value for the particular property is accurate, whereby having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model (emphasis added).  There is no written description support for the bolded claim element.  
Examiner recognizes that “there is a presumption that an adequate written description of the [original claims] as present in the specification as filed.” MPEP 2163.03.  However, the presumption does not apply in at least the following situation: 
. . . the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. . .
Id. 
Examiner finds the limitation “such that the model can predict whether another person's value for the particular property is accurate” is functional. There is no disclosure on how this function is performed as it pertains to “another person.”  
The words “another person” appear in the following places in Applicant’s specification (emphasis added): 
[0011]In an embodiment, a computer-implemented method trains a machine learning algorithm with temporally variant personal data. At a plurality of times, a data source is monitored to determine whether data relating to a person has updated. When data for the person has been updated, the updated data is stored in a database such that the database includes a running log specifying how the person's data has changed over time. The person's data includes values for a plurality of properties relating to the person. An indication is received that a value for the particular property in the person's data was verified as accurate or inaccurate at a particular time. From the database based on the particular time, the person's data is retrieved, including values for the plurality of properties that were up-to-date at the particular time. Using the retrieved data and the indication, a model is trained such that the model can predict whether another person's value for the particular property is accurate. In this way, having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model. 
Using the features, trainer 1015 trains model 1022 such that model 1022 can predict whether another person's value for the particular property is accurate. In an embodiment, the trainer trains a plurality of models. Each model utilizing a different type of machine learning algorithm. Tester 1020 evaluates accuracy of the plurality of models using available training data and selects model 1022 from the plurality of models determined based on the evaluated accuracy.
The above passages in Applicant’s specification shed no light or how to accomplish the claimed function because they merely restate the claim language.  
All the example embodiments in Applicant’s specification involve predicting accurate information for the same person--not another person. See, for example, Fig. 3 (data for provider-ID 14, 205 analyzed for predicting accuracy); Fig. 5 (Provider-ID 1’s data analyzed for predicting accuracy); Fig. 9 (Aaron Person and Henry Human’s property values are analyzed for accuracy, but Person’s values are not used to predict Human’s and vice versa).   It is unclear whether “another person” includes the same person named in another record. 
Examiner finds that the above sections of Applicant’s specification and the remainder of Applicant’s specification fail to sufficiently identify how “the model can predict whether another person's value for the particular property is accurate” or how the claimed prediction is achieved. Therefore, one skilled in the art did not have possession of “training a model using the retrieved data and the indication such that the model can predict whether another person's value for the particular property is accurate, whereby having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model” at the time of filing.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 14-16 are rejected under 35 USC 112(b). 
Claim 5 recites the limitation “the applying.”   There is insufficient antecedent basis for this limitation in claim 5 or claim 1. 
Claim 6 recites the limitation “the applying.”   There is insufficient antecedent basis for this limitation in claim 6 or claim 1. 
This renders the claim vague and indefinite. 
Claim 7 is rejected because it inherits the deficiencies of claim 6. 
The same analysis applies to claims 14-16 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elkington (US 2014/0279739) in view of Ragavan (US 2017/0293666). 
With respect to claim 1 and claim 10 Elkington (US 2014/0279739) teaches “ (a) at a plurality of times, [analyzing] a data source to determine whether data relating to a person has updated” in Fig. 4 items 401A-C (any one the records in Fig. represent an update to John Johnson’s data as it relates to that source; 401A, for example, represents and update to the “referral” source); see also ¶ 167 (updated information from any particular source used in further training); 
 “(b) when data for the person has been updated, storing the updated data in a database such that the database includes a running log specifying how the person's data has changed over time” in Fig. items 401A-C; in ¶¶ 68-69 and ¶ 167 (classifiers use new data that changes over time and historical data; both the historical and new data are used from any and all sources; Examiner finds using historical and new from any and all sources teaches “a running log specifying how the person's data has changed over time”); ¶ 111 (historical log explicitly taught); 
“wherein the person's data includes values for a plurality of properties relating to the person” in Fig. 401A-C (John Johnson is a person and ID, F.name, C.name, email, phone, title, and properties are all types of properties): 
“(c) receiving an indication that a value for the particular property in the person's data was verified as accurate or inaccurate at a particular time” in ¶ 78, ¶¶ 81-84, ¶ 88 and ¶ 97 (“phone number” and/or “email” verified as accurate for “most recent” record); 

 “and (e) training a model using the retrieved data and the indication such that the model can1 predict whether another person's2 value for the particular property is accurate, whereby3 having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model” in ¶ 160 (confidence score predicts that resolved record 603A is accurate (i.e. phone number and title values are accurate; this 
It appears Elkington fails to explicitly teach “monitoring.”  However, Ragavan teaches monitoring in ¶ 5. Elkington and Ragavan are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the analyzing in Elkington to include “monitoring” as taught by Ragavan.  The motivation would have been to save time by minimizing manual user intervention. 
With respect to claim 2, 11, Elkington teaches “2. The method of claim 1, further comprising:  (f) determining, based on the person's data retrieved in (d), a plurality of features, each of the plurality of features describing a fact about the person's data retrieved in (d)” in ¶ 78 (features of a person’s data used in training); 
“wherein the training (e) comprises training the model using the determined features” in ¶ 78 (features of a person’s data used in training). 
With respect to claim 3, 12, Elkington teaches “3. The method of claim 2, wherein the determining (f) comprises determining the features based on and which of the plurality of properties is the particular property” in ¶ 78 (properties confirmed by user-label or automatically). 
With respect to claim 4, 13 Elkington teaches “4. The method of claim 1, wherein the training (e) comprises training a plurality of models, each module utilizing a different type of machine learning algorithm, further comprising” in ¶ 39-41, ¶ 78, ¶ 131. 
It appears Elkington fails to explicitly teach 
“(f) evaluating accuracy of the plurality of models using available training data; and” 

However, Examiner takes official notice that “(f) evaluating accuracy of the plurality of models using available training data; and (g) selecting a model from the plurality of models determined based on the evaluated accuracy” were well known in the art before the effective filing date of the invention.  Stated another way, it was well known and common sense in the computing arts before the effective filing date of the invention to test models to determine which model was the most accurate by looking at each respective models output.  
The motivation to combine the determining step with these well-known elements would have been to provide reliable data to the user. 

With respect to claim 5, 14, Elkington teaches “5. The method of claim 1, further comprising: (f) applying the model to predict whether the other person's value in the plurality of properties is accurate” in ¶ 41; ¶ 72, ¶ 86 and ¶ 160 (each record has a prediction in the form of a confidence score).

With respect to claim 6, 15 Elkington teaches “6. The method of claim 1, wherein the applying (f) comprises: (i) for respective values in a plurality of values for the particular property of the other person, applying the model to the respective value to determine a score” in ¶ 160 (values selected based on confidence scores); 
“and (ii) selecting at least one value from the plurality of values based on the respective scores determined in (i)” in ¶ 160 (values selected based on confidence scores). 
With respect to claim 8, 17, 8. Elkington fails to explicitly teach “The method of claim 1, wherein the person and the other person are health care providers and the person's and the other person's data includes demographic information4.” 
However, Examiner takes official notice that doctors and other health care providers and demographic information was well known in the art before the effective filing date of the invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the person and other person in Elkington and the person and other person’s data in Elkington to include health care providers and demographic information, respectively. The motivation would have been data integrity—i.e. to maintain accurate and up-to-date information about people in the medical field. 
With respect to claim 9, 18 it appears Elkington fails to explicitly teach 9. The method of claim 1, wherein the person and the other person are health care providers and the person's data includes an indication of whether the person has engaged in fraud5.” 
However, Examiner takes official notice that doctors, nurses, and other health care providers were well known in the art before the effective filing date of the invention.  Examiner also takes official notice that data that 
It would have been obvious to one skilled in the art to modify the person and the other person in Elkington to include a health care providers and to modify the data in Elkington to include “an indication of whether the person has engaged in fraud.”  
The motivation would have been data integrity and data security.  

With respect to claim 19, Elkington teaches "19. A system for training a machine learning algorithm with temporally variant personal data, comprising: a computing device; a database that includes a running log specifying how a person's data has changed over time" n ¶ 78, ¶¶ 81-84, ¶ 88 and ¶ 97 (“most recent” is up-to-date; values include phone number or email); 	
"wherein the person's data includes values for a plurality of properties relating to the person" in Fig. 401A-C (John Johnson is a person and ID, F.name, C.name, email, phone, title, and properties are all types of properties): 
"a data ingestion process implemented on the computing device and configured to: (i) at a plurality of times, [analyzing]  a data source to determine whether data relating to the person has updated" in Fig. 4 items 401A-C (any one the records in Fig. represent an update to John Johnson’s data as it relates to that source; 401A, for example, represents and update to the “referral” source); see also ¶ 167 (updated information from any particular source used in further training); 
"and (ii) when data for the person has been updated, storing the updated data in the database" in Fig. items 401A-C; in ¶¶ 68-69 and ¶ 167 
"an API monitor implemented on the computing device and configured to receive an indication that a value for the particular property in the person's data was verified as accurate or inaccurate at a particular time" in ¶ 78, ¶¶ 81-84, ¶ 88 and ¶ 97 (“phone number” and/or “email” verified as accurate for “most recent” record); 
" a querier implemented on the computing device and configured to retrieve, from the database based on the particular time, the person's data, including values for the plurality of properties, that were up-to-date at the particular time"  in ¶ 78, ¶¶ 81-84, ¶ 88 and ¶ 97 (“most recent” is up-to-date; values include phone number or email); 
"and a trainer implemented on the computing device and configured to train a model using the retrieved data and the indication such that the model can predict whether another person's value for the particular property is accurate, whereby having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model" in ¶ 160 (confidence score predicts that resolved record 603A is accurate (i.e. phone number and title values are accurate; this determination is used in training the model and maintains significance—see ¶ 78, ¶ 86, and ¶ 167). 
It appears Elkington fails to explicitly teach “monitoring.”  However, Ragavan teaches monitoring in ¶ 5. Elkington and Ragavan are analogous art because they are from the same field of endeavor. It would have been 
With respect to claim 20, Elkington teaches “20. The system of claim 19, further comprising: a featurizer configured to determine, based on the person's data retrieved in (d), a plurality of features, each of the plurality of features describing a fact about the person's data retrieved in (d)” in ¶ 78 (features of a person’s data used in training); 
“wherein the training (e) comprises training the model using the determined features” in ¶ 78 (features of a person’s data used in training). 
With respect to claim 21, Elkington teaches “21. The system of claim 19, wherein the model predicts whether the other person's value in the plurality of properties is accurate. in ¶ 41; ¶ 72, ¶ 86 and ¶ 160 (each record has a prediction in the form of a confidence score).
With respect to claim 22, Elkington teaches “22. The system of claim 1[9], wherein the trainer trains a plurality of models, each module utilizing a different type of machine learning algorithm, further comprising” in ¶ 39-41, ¶ 78, ¶ 131. 
It appears Elkington fails to explicitly teach “a grid searcher that evaluates accuracy of the plurality of models using available training data and selects a model from the plurality of models determined based on the evaluated accuracy.” 
However, Examiner takes official notice that “a grid searcher that evaluates accuracy of the plurality of models using available training data 
Stated another way, it was well known and common sense in the computing arts before the effective filing date of the invention to test models to determine which model was the most accurate by looking at each respective models output.  
The motivation to combine the utilizing step with these well-known elements would have been to provide reliable data to the user. 
Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elkington US 2014/027973 in view of Ragavan US 2017/0293666 as applied to claim 6 and 15 above and further in view of Cook US 20150161210. 
With respect to claim 7 and 16 Elkington fails to teach, but Ragavan (US 2017/0293666) teaches “7. The method of claim 6, wherein the monitoring a) comprises monitoring a plurality of data sources to determine whether data relating to a person has updated” in ¶ 5; 
Elkington teaches “and wherein the applying (f) further comprises (iii) determining which of the plurality of data sources the at least one value selected in (ii) originated from” in Fig. 4 item 410A-C (each value in each record originated from Referral, trade show, and web form respectively); 
It appears Elkington et al. fails to teach, but Cook US 20150161210 A1 teaches 
“(iv) determining whether a client has permission to the data source determined in (iii)” in ¶ 76 

Cook and Elkington et al. are analogous art because they are in the same field of endeavor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the applying in Elkington et al. to include determining whether a client has permission to the data source determined in “(v) if the client lacks permission to the data source determined in (iii), filtering the at least one value from results before the results are presented to the client” as taught by Cook.  The motivation would have been to maintain user privacy and to promote data security. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that all the language after the words “such that” does not cause any steps to be performed.  Thus, everything after “such that’ has no patentable weight. See MPEP 2111.04 (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. . .” ) (emphasis added).  Examiner nevertheless finds that the prior art teaches this language, however. 
        2 Examiner finds that “another person” includes the same person named in a future duplicate record.  
        3 Even though Examiner finds that the prior art teaches the whereby clause, Examiner also finds the whereby clause has no patentable weight because it does not cause any steps to be performed or limit the claim to any particular structure. See MPEP 2111.04
        Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
        (A) “adapted to” or “adapted for” clauses; 
        (B) “wherein” clauses; and 
        (C) “whereby” clauses. 
        
        4 “Demographic information” has no patentable weight because it is non-functional descriptive material that merely conveys meaning to the human reader rather than assist in performing a function.  See MPEP 2111.05 (I) (B) (III). 
        5 The language “the person's data includes an indication of whether the person has engaged in fraud” has no patentable weight because it is non-functional descriptive material that merely conveys meaning to the human reader rather than assist in performing a function.  See MPEP 2111.05 (I) (B) (III).